Citation Nr: 1537936	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before an RO Decision Review Officer in September 2011.  A transcript is of record.

The issues of entitlement to a higher disability rating for service-connected hammertoes of the left second, third and fourth toes and entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability were raised in a June 2015 claim.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's service treatment records (STRs) reveals that he was found to have hearing loss of the left ear, for VA purposes, during his July 1976 induction examination.  Cf. 38 C.F.R. § 3.385 (2014).  Substantially identical results were reported on his October 1980 separation examination.  During a May 1980 hearing evaluation, however, he was noted to have somewhat worse hearing loss than exhibited on the induction and separation examinations.  The evidence is unclear with respect to whether the Veteran's left ear hearing loss underwent an increase in severity during service, and the prior July 2010 VA audiological examination did not address all evidence in the STRs.  Remand for a new VA examination is warranted.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Additionally, evidence of record suggests that the Veteran's hearing loss and tinnitus are etiologically related.  Thus, an opinion as to any development or aggravation of left ear hearing loss as secondary to service-connected tinnitus is also required.  Cf. Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A January 2012 VA Audiology clinical note indicated that a current audiogram showed normal to moderately severe hearing loss in both ears.  The note further indicated that the Veteran had had two prior audiograms, but did not provide the dates for the audiograms.  The audiograms do not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of VA audiometric testing results for the Veteran in January 2012 and on two prior occasions, as noted in a January 2012 VA Audiology note, from indicated VA facilities.

2.  Then, schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

Considering all evidence of left ear hearing loss in the Veteran's STRs, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting left ear hearing loss, as noted on his July 1976 induction examination, underwent an increase in severity during active service.  

If so, the examiner should provide an opinion as to whether such increase in severity was clearly and unmistakably (highest degree of medical certainty) due to the natural progress of the disability.  

The examiner should additionally provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss was caused or aggravated by service-connected tinnitus.   If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record, to specifically include evidence in the Veteran's STRs of more severe hearing loss than found on induction and separation examinations.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

